Citation Nr: 1234333	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, denying the Veteran's claim for service connection for a left shoulder disorder.  An additional issue, that of the Veteran's entitlement to service connection for bilateral hearing loss was developed and adjudicated concurrently, but service connection therefor was granted by RO action in April 2012, prior to appeal certification to the Board and, accordingly, no further Board action as to that matter is indicated.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in August 2012, a transcript of which is of record.  During the course of that hearing, the Veteran moved the Board to advance his case on the Board's docket and such motion was granted on the record.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  As well, the Veteran was afforded an additional 30-day period in which to submit additional documentary evidence, but no further evidence was received by the Board within the time allotted.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Previous attempts to obtain the Veteran's service treatment records have been unsuccessful largely due to their loss in a fire at a service department facility and attempts to secure pertinent data from alternate sources have provided only limited results.  In fact, the RO determined by a formal determination entered in September 2007 that service treatment records of the Veteran were unavailable.  

The record reflects that in response to a September 2007 inquiry from the RO, the National Personnel Records Center (NPRC) indicated in November 2007 that no hospital admission cards catalogued by the Office of the Surgeon General (SGO) were available; however, the NPRC further replied that if additional information was obtained to permit further research of alternate records, including sick and/or morning reports, another request should be submitted.  More recently, the Veteran at his August 2012 hearing before the Board, credibly testified that he had been hospitalized at an Army Hospital at Fort Sheridan, Illinois, in or about June 1959 for additional treatment of a left shoulder injury he had sustained while on active duty in Germany.  In light of that testimony, further efforts are needed on remand to obtain any available records as to the Fort Sheridan hospitalization in or about June 1959, to include any SGO hospital admission cards.  

A VA outpatient examination in August 2007, at which the Veteran complained of left shoulder pain, yielded a clinical assessment of impingement of the left shoulder.  Magnetic resonance imaging in October 2007 demonstrated mild degenerative changes of the left shoulder with small subchondral cysts in the humeral head.  Also shown was an incomplete healed fracture of the clavicle.  Computed tomography in November 2007 revealed an old fracture of the distal left clavicle with non-union and bone spurring.  To date, no VA medical examination has been afforded the Veteran and although it is clear that he suffers current disability of his left shoulder, a complete examination, including a detailed review of medical history, is needed, as is a medical opinion as to the nexus of the Veteran's left shoulder disorder to his period of military service and claimed left shoulder injury therein.  Remand is needed to obtain a VA medical examination and nexus opinion.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain from the NPRC, the applicable service department, or alternate sources, including SGO hospital admission cards or morning and/or sick reports, any available records pertaining to the Veteran's June 1959 hospitalization at the Army Hospital at Fort Sheridan, Illinois, for inclusion in the claims folder.  

Efforts to obtain these and any other Federal records must continue until the AMC determines by way of a formal written determination that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e)  must be provided to the Veteran and he must then be afforded an opportunity to respond. 

2.  Obtain any and all pertinent VA treatment records, not already on file, for inclusion in the claims folder.  

3.  Thereafter, afford the Veteran a VA medical examination for the purpose of ascertaining the nature and etiology of his claimed left shoulder disorder.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case and the report of such examination should indicate whether the claims folder was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all diagnostic testing deemed necessary.  All pertinent diagnoses should be set forth. 

The VA examiner is requested to offer a medical opinion as to the following, providing a complete rationale therefor:  

(a)  Is it at least as likely as not (50 percent or greater probability) that any current left shoulder disorder of the Veteran had its onset during his period of military service or is otherwise attributable thereto or the injury he sustained while in military service?  The Veteran's account of an inservice left shoulder injury should be fully considered by the VA examiner in rendering his/her opinion.  

(b)  Is it at least as likely as not (50 percent or greater probability) that any arthritis of the Veteran's left shoulder was manifested during the one-year period immediately following his service separation in June 1959, and, if so, how and to what degree was his arthritis manifested?  

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against those matters.  More likely and as likely support the claim; less likely weighs against the claim. 

4.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, readjudicate the issue on appeal.  If the benefit sought continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a period of time in which to respond, before the claims folder is returned to the Board for final review. 

No further action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



